ORDER

PER CURIAM.
The Director of Revenue revoked driver’s license for one year for refusing to submit to a blood alcohol test. Driver filed a petition, and the trial court conducted a hearing. See section 577.041.4, RSMo 1994. Following the hearing, the trial court denied the petition and affirmed the revocation.
Driver appeals. In his sole point, he contends that there was no evidence that he “was physically driving or operating a motor vehicle” as required by section 577.001.1 and 577.020, RSMo Cum Supp.1996. We disagree and affirm.
Although there was no direct evidence that anyone saw driver “physically driving or operating” his vehicle, sufficient circumstantial evidence was presented which supports the trialcourt’s judgment. A witness came upon driver’s vehicle; it was in a ditch. The witness saw driver exit the vehicle through the driver’s door. No one else was around except driver and the witness. Driver had blood on his face, yet later told the arresting officer that he was not involved in the accident.
We have studied the briefs, legal file, and transcript. No error of law appears and no jurisprudential purpose would be served by an extended opinion.
The judgment is affirmed pursuant to Rule 84.16(b).